Exhibit 10.2(c)
 
 
RESTRICTED STOCK AGREEMENT
UNDER THE
2005 DIRECTORS STOCK PLAN
(May 8, 2009 Grants to the Four Departing Directors)
 
 
 
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of May 8, 2009, by
and between CenturyTel, Inc. (“CenturyTel”) and «Director_Name» (“Award
Recipient”).
 
WHEREAS, CenturyTel maintains the 2005 Directors Stock Plan (the “Plan”), under
which the Compensation Committee (the “Committee”) of the Board of Directors of
CenturyTel (the “Board”), may, among other things, grant restricted shares of
CenturyTel’s common stock, $1.00 par value per share (the “Common Stock”), to
outside directors of CenturyTel, subject to such terms, conditions, or
restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 
 
1.   AWARD OF SHARES
 
 
Upon the terms and conditions of the Plan and this Agreement, the Committee as
of the date of this Agreement hereby awards to the Award Recipient 3,676
restricted shares of Common Stock (the “Restricted Stock”) that vest, subject to
Sections 2, 3 and 4 hereof, in installments as follows:
 
 
Scheduled Vesting Date
Number of Shares of Restricted Stock
May 15, 2010
1,225
May 15, 2011
1,225
May 15, 2012
1,226

 
2.   AWARD RESTRICTIONS
 
Section 2.1     In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated or otherwise encumbered prior to vesting. 
Subject to the restrictions on transfer provided in this Section 2.1, the Award
Recipient shall be entitled to all rights of a shareholder of CenturyTel with
respect to the Restricted Stock, including the right to vote the shares and
receive all dividends and other distributions declared thereon.
 
Section 2.2     To the extent the shares of Restricted Stock have not already
vested in accordance with Section 1 above, all of the shares of Restricted Stock
shall vest and all restrictions set forth in Section 2.1 shall lapse on the
earlier of:
 
(a)        the date on which the Award Recipient’s service on the Board
terminates as a result of (i) death, (ii) disability within the meaning of
Section 22(e)(3) of the Internal Revenue Code or (iii) the ineligibility to
stand for re-election due to CenturyTel’s mandatory retirement policy;
 
(b)        the date, if any, that the Committee elects, in its sole discretion,
to accelerate the vesting of such unvested Restricted Stock in the case of
retirement from the Board of an Award Recipient on or after attaining the age of
55 with at least six full years of prior service on the Board; or
 
(c)        the occurrence of a Change of Control of CenturyTel, as described in
Section 11.12 of the Plan.
 
 
3.   TERMINATION OF BOARD SERVICE
 
Except as otherwise provided in Section 2.2 above, termination of the Award
Recipient’s service on the Board for any reason shall automatically result in
the termination and forfeiture of all unvested Restricted Stock.
 
 
 
4.   FORFEITURE OF AWARD
 
Section 4.1     If, at any time during the Award Recipient’s tenure as a
director of the Company or within 18 months after termination of such tenure,
the Award Recipient engages in any activity in competition with any activity of
CenturyTel or its subsidiaries (collectively, the “Company”), or inimical,
contrary or harmful to the interests of the Company, including but not limited
to: (a) conduct relating to the Award Recipient’s service on the Board for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in removal of the Award Recipient from the
Board for cause, (c) violation of the Company’s policies, including, without
limitation, the Company’s insider trading policy or corporate compliance
program, (d) accepting employment after the date hereof with, acquiring a 5% or
more equity or participation interest in, serving as a consultant, advisor,
director or agent of, directly or indirectly soliciting or recruiting any
officer of the Company who was employed at any time during the Award Recipient’s
service on the Board, or otherwise assisting in any other capacity or manner any
company or enterprise that is directly or indirectly in competition with or
acting against the interests of the Company or any of its lines of business (a
“competitor”), except for (A) any employment, investment, service, assistance or
other activity that is undertaken at the request or with the written permission
of the CenturyTel Board of Directors or (B) any assistance of a competitor that
is provided in the ordinary course of the Award Recipient engaging in his or her
principal occupation in the good faith and reasonable belief that such
assistance will neither harm the Company’s interests in any substantial manner
or violate any of the Award Recipient’s duties or responsibilities under the
Company’s policies or applicable law, (e) disclosing or misusing any
confidential information or material concerning the Company, (f) engaging in,
promoting, assisting or otherwise participating in a hostile takeover attempt of
the Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control (as defined in the Plan) not approved
by the CenturyTel Board of Directors or (g) making any statement or disclosing
any information to any customers, suppliers, lessors, lessees, licensors,
licensees, regulators, employees or others with whom the Company engages in
business that is defamatory or derogatory with respect to the business,
operations, technology, management, or other employees of the Company, or taking
any other action that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, then (i) all unvested shares of Restricted
Stock granted hereunder shall automatically terminate and be forfeited effective
on the date on which the Award Recipient first engages in such activity and (ii)
all shares of Common Stock acquired by the Award Recipient upon vesting of the
Restricted Stock hereunder after the date that precedes by one year the date on
which the Award Recipient’s tenure as a director of the Company terminated or
the date the Award Recipient first engaged in such activity if no such
termination occurs (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Award Recipient, the Award Recipient shall return to the Company, without
interest, all cash, securities or other assets received by the Award Recipient
upon the sale or transfer of such stock or securities.
 
Section 4.2     If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as directors fees,
reimbursements, retirement payments, or other compensation or benefits). 
Whether or not the Company elects to make any such set-off in whole or in part,
if the Company does not recover by means of set-off the full amount the Award
Recipient owes it, the Award Recipient hereby agrees to pay immediately the
unpaid balance to the Company.
 
Section 4.3     The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the CenturyTel Board of
Directors determines in its sole discretion that such action is in the best
interests of the Company.
 
 
5.   STOCK CERTIFICATES
 
Section 5.1     No stock certificate evidencing the Restricted Stock shall be
issued by CenturyTel until the lapse of restrictions under the terms hereof. 
Upon the lapse of restrictions on shares of Restricted Stock, CenturyTel may, in
its discretion, issue the vested shares of Restricted Stock (either through
book-entry issuances or delivery of a stock certificate) in the name of the
Award Recipient or his or her nominee within 30 days, subject to the other terms
and conditions hereof.  Upon the lapse of such restrictions, the Award Recipient
is free to hold or dispose of the newly-issued shares, subject to (i) applicable
securities laws, (ii) CenturyTel’s insider trading policy and (iii) any
applicable stock retention policies that CenturyTel may adopt in the future.
 
 
6.   MISCELLANEOUS
 
Section 6.1     Anything in this Agreement to the contrary notwithstanding, if,
at any time prior to the vesting of the Restricted Stock in accordance with
Section 1 or 2 hereof, CenturyTel further determines, in its sole discretion,
that the listing, registration or qualification (or any updating of any such
document) of the shares of Common Stock issuable pursuant hereto is necessary on
any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with the issuance of
shares of Common Stock pursuant thereto, or the removal of any restrictions
imposed on such shares, such shares of Common Stock shall not be issued, in
whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions unacceptable to CenturyTel.  CenturyTel agrees
to use commercially reasonable efforts to issue all shares of Common Stock
issuable hereunder on the terms provided herein.
 
Section 6.2     Nothing in this Agreement shall confer upon the Award Recipient
any right to continue to serve on the Board, or to interfere in any way with the
right of the Company to remove the Award Recipient as a director at any time.
 
Section 6.3     Upon being duly executed and delivered by CenturyTel and the
Award Recipient, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
legal representatives and successors.  Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
Section 6.4     The shares of Restricted Stock granted hereby are subject to the
terms, conditions, restrictions and other provisions of the Plan as fully as if
all such provisions were set forth in their entirety in this Agreement.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.  The Award Recipient acknowledges receipt from
CenturyTel of a copy of the Plan and a prospectus summarizing the Plan, and
further acknowledges that the Award Recipient was advised to review such
materials prior to entering into this Agreement.  The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives and successors.
 
Section 6.5     Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision hereof, to enjoin a breach of any provision of this Agreement, to
obtain specific performance of any provision of this Agreement, to obtain
monetary or liquidated damages for failure to perform any provision of this
Agreement, or for a declaration of such parties’ rights or obligations
hereunder, or for any other judicial remedy, then the prevailing party shall be
entitled to be reimbursed by the losing party for all costs and expenses
incurred thereby, including, but not limited to, attorneys’ fees (including
costs of appeal).
 
Section 6.6     This Agreement shall be governed by and construed in accordance
with the laws of the State of Louisiana.
 
Section 6.7     If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the Award Recipient
and CenturyTel intend for any court construing this Agreement to modify or limit
such provision so as to render it valid and enforceable to the fullest extent
allowed by law.  Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
Section 6.8     The Plan and this Agreement contain the entire agreement between
the parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be duly executed and delivered on the day and year first above
written.
 
 
 
 
 
CenturyTel, Inc.
 
 
 
 
 
By:                                      
 
     Glen F. Post, III
 
     Chairman of the Board and
 
     Chief Executive Officer
 
 
 
 
 
              
 
          «Director Name»
 
 
           Award Recipient
 